Citation Nr: 1704233	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-40 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for Meniere's syndrome, claimed as bilateral vertigo, prior to March 18, 2015.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more, prior to March 18, 2015.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Dow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 2005.

This case comes before the Board of Veteran's Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.

In February 2013, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The case was previously before the Board in June 2013.  There has been substantial compliance with the remand instructions and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

In an August 2016 rating decision, the evaluation for Meniere's syndrome (previously evaluated under 6204, with a separate evaluation for tinnitus under DC 6260) was increased to 60 percent from the day after his last day of service on July 24, 2005.  An increased schedular rating of 100 percent was assigned effective March 18, 2015.  Thus, the claim before the Board has been recharacterized above.  

In the August 2016 rating decision, the RO also granted entitlement to SMC based on housebound from March 18, 2015.  The issue of entitlement to SMC prior to March 18, 2015 has been raised by the record. 

FINDINGS OF FACT

1.  The Veteran had severe episodes due to Meniere's syndrome more than once a week prior to March 18, 2015.

2.  The Veteran is in receipt of a total combined disability rating of 100 percent for the entire appellate period beginning on January 17, 2008 there is no longer any rating period where the combined schedular rating is "less than total,"  rendering the issue of entitlement to a TDIU as moot.

3.  The statutory requirements of SMC from the date of the claim on January 17, 2008 have been met. 


CONCLUSION OF LAW

1.  The criteria for an increased rating of 100 percent for Meniere's syndrome is met prior to March 18, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.87, DC (Diagnostic Code) 6205 (2016).

2.  The claim of entitlement to an award of TDIU is rendered moot based on the combined schedular rating of 100 percent for the entire appellate period, leaving no question of law or fact to decide regarding the TDIU issue. 38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 4.14, 4.16 (2016).

3.  The criteria for SMC based on a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more has been met. 38 U.S.C.A. § 1114 (West 2015); 38 C.F.R. §§ 3.350, 3.352 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Rating Meniere's Syndrome

This disability is rated under 38 C.F.R. § 4.87 for diseases of the ear and specifically under DC 6205 for Meniere's syndrome (endolymphatic hydrops).  See 38 C.F.R. § 4.87, DC 6205.  Under this DC, symptoms of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, warrant a 100 percent rating.  A 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 30 percent rating is assigned for hearing impairment with vertigo less than once a month, with or without tinnitus. Id.

A cerebellar gait is "a staggering ataxic gait, sometimes with a tendency to fall to one side."  Dorland's Illustrated Medical Dictionary 753 (32nd Ed. 2012).

A rating official is to evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation. However, a rating official is not to combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205.  Id. at Note; see 38 C.F.R. § 4.85, DC 6100; see also 38 C.F.R. § 4.87, DCs 6204, 6260 (2016). 

The Board notes that the Veteran's symptomatology is properly rated under DC 6205 as this DC provides a higher overall evaluation of his Meniere's syndrome with vertigo disability than separately assigned ratings for tinnitus, hearing impairment, and a peripheral vestibular disorder.

The Veteran contends that his Meniere's syndrome warrants a 100 percent rating from the date of his increased rating claim on January 17, 2008.

In February 2008, the Veteran had a VA examination for an ear disease.  The Veteran stated that he developed a fairly routine pattern of intermittent episodes of vertigo occurring between two and four times per week.  At the exam, the Veteran explained that during that week alone he had already had two episodes with one episode occurring in each ear.  The audiogram reviewed by the examiner showed that the Veteran suffers from bilateral mid frequency sensorineural hearing loss of a mild degree. After a physical examination and review of an audiogram from September 2005 the doctor stated that the Veteran presented medical history and physical findings consistent with Meniere's disease.  The doctor continued that due to the Veteran's debilitating intermittent episodes he would be unable to reliably perform patient care duties as a nurse which would require the Veteran to stay on his feet.  The doctor concluded that the Veteran was unable to stand with his feet together due to numbness below the knees and a lack of proprioceptive input to the vestibular centers from his lower extremities.

In June 2008, a private ENT doctor performed an audiological examination and examined the Veteran's nose and throat.  The doctor noted that the Veteran suffers from Meniere's disease with one to two attacks per week which affects both ears.  The doctor continued that the Veteran's last attack was six days ago resulting in tinnitus, vertigo, hearing loss, and a cerebellar gait. The doctor stated that he would like to follow up with more aggressive treatment to try and treat the disease.

In August 2008, the Veteran saw a private doctor who noted that the Veteran has some staggering and falling that occurs at least two times weekly.  The doctor noted that the Veteran uses a cane for walking to try and stop falling during any incoming attacks.  The doctor referred the Veteran to a private ENT doctor providing a diagnosis of Meniere's disease.

In August 2008, another private ENT doctor examined the Veteran and noted that his episodes usually occur in the right ear one to two times per week and recommended that he follow a low salt diet.

The Veteran's wife submitted a statement in August 2008 describing the Veteran's attacks.  She stated that the Veteran's condition has continued to worsen since he fell down a flight of stairs on the way to work due to a sudden attack he was unable to control.  She stated that the Veteran has attacks on average of two times a week leaving him incapacitated in bed for days at a time and unable to walk without falling over.

The February 2013 hearing before the undersigned, the Veteran described his attacks; "I'll hear a pop and then it sounds like a jet roar in my ear and I fall."  (Hearing Transcript, pg. 5)  He stated that the attacks happen once or twice a week and that afterward he stays in bed due to exhaustion and vertigo for days at a time.  The Veteran also explained that he uses a cane ninety percent of the time due to instability from his Meniere's syndrome.

The evidence shows that the Veteran's hearing loss in the inner ear has significantly contributed to his frequent attacks of Meniere's syndrome.  The Veteran consistently notes that he experiences attacks of Meniere's syndrome at least once or twice weekly.  Each episode leaves the Veteran unable to leave bed for at least one day if not longer due to severe vertigo.  The Veteran has a tendency to fall over with each episode and regularly uses a cane to assist with balance due to continuous instability.

Based on the foregoing, the Board finds that the Veteran suffered symptoms of hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly.  Pursuant to 38 C.F.R. § 4.87, DC 6205 the requisite symptoms to afford the Veteran an increased rating of 100 percent for Meniere's syndrome have been met from the date of the Veteran's claim on January 17, 2008.  

TDIU

A TDIU may be assigned "where the schedular rating is less than total" when the disabled person is, in the judgment of the rating agency, unable to secure or follow substantially gainful employment as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a) (1). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a) (2).

The Veteran has been granted a 100 percent rating for Meniere's syndrome in this decision from January 17, 2008 covering the entire appellate period.  There remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  Thus, TDIU has been granted for the entire appellate period.  For this reason, the issue of entitlement to a TDIU at any time during the appellate period is now rendered moot, leaving no question of law or fact to decide regarding the TDIU issue. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.

SMC

The Veteran was granted SMC from March 18, 2015.  Entitlement to SMC prior to March 18, 2015 must be considered as it is raised by the record. 

SMC is a special statutory award in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  If a Veteran, as the result of a service-connected disability, is so helpless as to be in need of regular aid and attendance, an increased rate of compensation, i.e., "special" monthly compensation is payable. 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b).

Under 38 U.S.C.A. § 1114 (s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. The term "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability which it is reasonably certain will remain throughout such Veteran's lifetime.

The Board finds that the Meniere's syndrome is rated at 100 percent from the date of the claim on January 17, 2008.  The Veteran's other service-connected disabilities are separate and distinct from Meniere's syndrome.  When taken together the Veteran's additional service-connected disabilities have a combined schedular rating of over 60 percent.   The Board finds that with one disability totaling 100 percent and the other service-connected disabilities taken together as over 60 percent, the Veteran should be granted SMC from the date of the claim on January 17, 2008.

ORDER

Entitlement to a rating of 100 percent for Meniere's syndrome, claimed as bilateral vertigo, prior to March 18, 2015 is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal of the issue of TDIU, having been rendered moot, is dismissed.

Entitlement to special monthly compensation (SMC) based on a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more is granted from January 17, 2008, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


